 Case 2:19-cv-13293-MLCF-DMD Document 16 Filed 03/04/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


GENESIS VENTURE LOGISTICS, LLC                        CIVIL ACTION NO. 2:19-cv-13293

                                                      SECTION “F” (3)
VERSUS
                                                      JUDGE MARTIN L.C. FELDMAN

DUNHAM-PRICE GROUP, LLC, et al.                       MAGISTRATE JUDGE DOUGLAS


         EX PARTE MOTION TO ENROLL AS COUNSEL OF RECORD

       Plaintiff, GENESIS VENTURE LOGISTICS, LLC, respectfully requests that this

Court enroll Ben E. Clayton and Joshua P. Clayton, of Clayton Law Firm, LLC, as

counsel of record on Plaintiff’s behalf in the above-referenced matter. Plaintiff recently

retained said counsel to provide legal representation in this matter.

                                              /s/ Ben E. Clayton
                                              __________________________________
                                              CLAYTON LAW FIRM, LLC
                                              Ben E. Clayton, LSBA No. 17512, T.A.
                                              Joshua P. Clayton, LSBA No. 34488
                                              202 Village Circle, Suite No. 2
                                              Slidell, Louisiana 70458
                                              (985) 863-3065 voice
                                              (985) 863-7707 facsimile
                                              E-mail: ben@claytonlawfirmllc.com
                                                       josh@claytonlawfirmllc.com
                                              Attorneys for Plaintiff,
                                              GENESIS VENTURE LOGISTICS, LLC
 Case 2:19-cv-13293-MLCF-DMD Document 16 Filed 03/04/20 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March, 2020, I filed the above and

foregoing with the Court’s CM/ECF system, which will send a notice of electronic filing

to all counsel of record, and also am serving a copy by email to Plaintiff.

                                              /s/ Ben E. Clayton
                                              __________________________________
                                              Ben E. Clayton




                                             2
